Case 4:21-cv-10629-SDD-EAS ECF No.1, PagelD.1 Filed 03/22/21 Page 1 of 8

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

Cory Holland Sr

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Vv.

Madison heights police department
Officer Heinrich
Officer Randolph

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

Case No.

 

(to be filled in by the Clerk’s Office)

Jury Trial: Yes [] No
(check one)

Complaint for a Civil Case
Case 4:21-cv-10629-SDD-EAS ECF No. 1, PagelD.2 Filed 03/22/21 Page 2 of 8

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Cory Holland Sr

 

8467 republic ave

 

Warren, Oakland

 

Michigan, 48089

 

248-760-5019

 

Hollandcustody@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
For an individual defendant, include the person’s job or title (if known). Attach

additional pages if needed.
Defendant No. 1

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 2

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Officer Heinrich

 

Madison heights police officer

 

280 w 13 mile rd

 

Madison heights, Oakland

 

Michigan, 48071

 

248-585-2100

 

 

Officer Randolph

 

Madison heights police officer

 

280 w 13 mile rd

 

Madison heights, Oakland

 

Michigan, 48071

 

248-585-2100

 

 
Case 4:21-cv-10629-SDD-EAS ECF No. 1, PagelD.3 Filed 03/22/21 Page 3 of 8

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

Defendant No. 3

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

Defendant No. 4

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C.

§ 1332, a case in which a citizen of one State sues a citizen of another State or nation and the
amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question [_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
Case 4:21-cv-10629-SDD-EAS ECF No. 1, PagelD.4 Filed 03/22/21 Page 4 of 8

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

A. If the Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States

Constitution that are at issue in this case.
1983 section 42

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name)
is a citizen of the State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) ;
is incorporated under the laws of the State of (name)

, and has its principal place of business in the

 

 

State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page
providing the same information for each additional plaintiff.)

2. The Defendant(s)

 

 

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of the
State of (name) . Or is a citizen of (foreign
nation)

b. If the defendant is a corporation
The defendant, (name) , is incorporated
under the laws of the State of (name) , and

 

has its principal place of business in the State of (name)

. Or is incorporated under the laws of
(foreign nation) , and has its principal place
of business in (name)

 

 

 

(If more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant.)

4
Case 4:21-cv-10629-SDD-EAS ECF No.1, PagelD.5 Filed 03/22/21 Page 5of8

‘

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case
3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes
or the amount at stake—is more than $75,000, not counting interest and costs of
court, because (explain):

Plaintiff is suing for 20 million dollars

Any all compensatory damages and all damages legally allowed by plaintiff,
including punitive damages.

II. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly
as possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

Plaintiff is disabled, has a traumatic brain injury from tragic Valentine’s Day accident in 2018,
suffers from several life changing injuries due to the accident. The defendants intentionally
committed fraud in one the most egregious and cold ways ever. While plaintiff was unable to
speak these officers decided to create a fake report about the plaintiff. The officer’s created fake
injuries, fake drs, fake destination. The officer never spoke to plaintiff at the scene of the
accident, several hours later the officer showed up at the hospital, and still plaintiff could not
speak, the officer was clearly irritated with plaintiff disabilities and left in frustration. The
plaintiff has suffered severely due to this fake report, plaintiff is not able to sue the irresponsible
driver who has altered his life forever. The defendant did this intentionally and willfully simply
because of plaintiff disabilities and his race he believes, plaintiff is black, the officers are white.
The defendant’s are responsible for their callous acts as well plaintiff inability to sue the driver,
who has used the fake report to get out of paying for his actions. The defendant’s took
advantage of disabled person who could not defend himself, the officer knew plaintiff injuries
were severe, when they arrived at the hospital, plaintiff was in a half body cast, and couldn’t
speak, there is no excuse for the officer actions here, qualified immunity can not protect the
officers and plaintiff is seeking justice. Plaintiff is now just bringing his lawsuit due to his
disabilities making that impossible, until the court created a temporary program through their
website that allows plaintiff to use his assistive devices to file his case. This program was just
brought to the plaintiff attention by court pro se administrationer. Plaintiff is now seeking
justice he is due, the defendant’s have no defense and their city officials are refusing to explain
the fake report, other than saying “if they explained why the officers did what they did, it would
create a loss of confidence in the community”. Plaintiff has lost a lot more than the public
confidence, plaintiff is visually impaired, speech empatament, and several other physical and
cognitive injuries due to this accident. The defendant are responsible for their deliberate actions.
Case 4:21-cv-10629-SDD-EAS ECF No. 1, PagelD.6 Filed 03/22/21 Page 6 of 8

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are
continuing at the present time. Include the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,
the amounts, and the reasons you claim you are entitled to actual or punitive money damages.
Plaintiff is suing for fraud, discrimination, intentional emotional distress, and loss of enjoyment
of his life. Plaintiff til this day suffers from the defendant’s actions cause the insurance has
refused to pay for necessary treatment plaintiff needs, especially for traumatic brain injury.
Plaintiff is seeking any all relief he is entitled to as well punitive damages. Insurance company
states very clearly and often, this fake report is the reason for the denial of payments and
benefits.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

 

Date of signing: March 20 , 2021

Signature of Plaintiff f UU

Printed Name of Plaintiff \Sery-Holland Sr
1844 (Rev.10720) Case 4:21-cv-10629-SDD-E€RBIIECOVER SHEET Filed 63rpo/eitispetipa 7 §f-g—H

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

bolt ENTIFFS

(b) County of Residence of First Listed Plaintiff | Macomb
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

BREEADANTS

Officer Randolph

County of Residence of First Listed Defendant Oakland
(IN U.S. PLAINTIFF CASES ONLY)

THE TRACT OF LAND INVOLVED.
Attorneys (If Known)

 

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

TI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oO 1 U.S. Government Bi Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 ; | 1 Incorporated or Principal Place oO 4 oO 4
of Business In This State
Oo 2 U.S. Government ti Diversity Citizen of Another State oOo 2 oO 2 Incorporated and Principal Place Oo 5 oO 5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a [3 C1 3 Foreign Nation Os Oe
Foreign Country
IV. NATURE OF SUIT uace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY gi] 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane [21 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability []690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability | 367 Health Care/ [] 400 State Reapportionment
150 Recovery of Overpayment Cr] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights = 430 Banks and Banking
: 151 Medicare Act gi] 330 Federal Employers” Product Liability 830 Patent bee} 450 Commerce
152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent - Abbreviated a 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application [L_] 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
Oo 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR 880 Defend Trade Secrets Cc] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud I 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
oO 160 Stockholders’ Suits 355 Motor Vehicle fe 371 Truth in Lending Act C] 485 Telephone Consumer
190 Other Contract Product Liability oO 380 Other Personal gw] 720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury | 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS [PRISONER PETITIONS [_] 790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: P4791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate [ ] 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General Tr 871 IRS—Third Party = 899 Administrative Procedure
290 All Other Real Property 445 Amer. w/Disabilities -[Z] 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other $50 Civil Rights Actions State Statutes
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

gw! Original 2 Removed from

3 Remanded from
Proceeding State Court

Appellate Court

1983 section 42
Brief description of cause:

VI. CAUSE OF ACTION

 

VII. REQUESTED IN — [J CHECKIF THISIS A CLASS ACTION

oO Reinstated or o 5 Transferred from

6 Multidistrict
Litigation -
Transfer

Another District
(specify)

Reopened

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Fraud,discrimination, intentional emotional distress

DEMAND $

Oo 8 Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Bives [No
VII. RELATED CASE(S)
IF ANY (See instructions): 7OpGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
October 15, 2020
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
se 4:2

Ca 1-cv-10629-SDD-EAS _ECF No. 1, PagelD.8 Filed 03/22/21 Page 8 of 8
PURSUANT TOL 11

1. Is this a case that has been previously dismissed? [ ] Yes

[mm] No

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [ ] Yes
court, including state court? (Companion cases are matters in which (ml No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same
transaction or occurrence.)

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes:
FS a a MS ES ga a a aS PW a

 

| Save || Print | | Reset || Exit |

 

 
